Citation Nr: 1241152	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  The Veteran died in May 2008, and the Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1. A May 2008 certificate of death indicates the Veteran died in May 2008 at the age of 59.  The certificate of death lists the immediate cause of death as head and neck carcinoma.

2. At the time of the Veteran's death, service connection was not in effect for any disabilities.

3. The evidence of record shows that the Veteran served within Vietnam as defined by VA for the purpose of determining presumptive exposure to an herbicidal agent.

4. Squamous cell carcinoma of the right tonsil was not shown in active military service and is not shown to be related to active military service, to include as due to exposure to an herbicidal agent.

5. The probative evidence of record does not demonstrate that a disability that originated in service or a service-connected disability caused or contributed to the Veteran's death, to include as due to exposure to an herbicidal agent.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death, and is not presumed to have been incurred, to include as due to exposure to an herbicidal agent during active military service.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See 38 U.S.C.A. § 5103(a); see also Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A letter dated in June 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp, 21 Vet. App. at 352.  The purpose behind the notice requirement has also been satisfied because the Appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.

As to VA's duty to assist, the Veteran's service treatment records and his relevant post-service treatment records have been associated with the claims file.  Although the duty to assist includes obtaining a medical opinion when such is necessary to make a decision on the claim, a VA examination was not required as medical questions presented by this appeal were sufficiently satisfied by the evidence already of record.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. §§ 3.159(c)(4); see also 20.901 (2011); see also Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from October 1967 to October 1970.  A May 2008 certificate of death indicated the Veteran died in May 2008, at the age of 59.  The certificate of death listed the immediate cause of death as head and neck carcinoma.  No underlying causes of death were listed.  In May 2008, the Appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death, which was denied by a rating decision in December 2008.  The Appellant perfected an appeal, and the claim was certified to the Board for appellate review.  

The Appellant contends that the Veteran's death is related to active military service.  Specifically, the Appellant asserts the Veteran's squamous cell carcinoma of the right tonsil was the result of exposure to Agent Orange during his service in the Republic of Vietnam.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2012).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or is etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his active military service, the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in May 2008 at the age of 59.  The May 2008 certificate of death reported the immediate cause of death as head and neck carcinoma.  No other underlying or contributory causes of death were listed.  At the time of the Veteran's death, service connection was not in effect for any disabilities.  

The Veteran's service treatment records are negative for squamous cell carcinoma of the right tonsil or cancer of any kind.

A February 2007 VA treatment record indicates the Veteran had a history of T2N0M0 squamous cell carcinoma antigen of the right tonsil, status post primary radiation therapy (intensity-modulated radiation therapy to both the primary and lower dose to the right neck) completed in May 2006.  The VA physician noted that in the operating room, the cancer was confined to the tonsillar fossa, not involving the soft palate, base of tongue, or nasopharynx.  The diagnoses were right tonsil superior anterior, intraoperative biopsy - squamous cell carcinoma; right tonsil superior posterior, intraoperative biopsy - squamous cell carcinoma; right inferior tonsil fossa, intraoperative biopsy - squamous cell carcinoma; and right mid tonsil fossa, intraoperative biopsy - squamous cell carcinoma.  Neck and chest computed tomography scans showed no regional or distant disease.

In a May 2007 written statement, the Veteran stated that he was not treated for lung cancer or throat cancer on active duty.  He reported that he was stationed in the Republic of Vietnam from 1967 to 1968 and had been diagnosed with chronic obstructive pulmonary disease and throat cancer.

A May 2007 VA treatment record indicates the Veteran sought treatment for dysphagia in early 2006 and was found to have T2N0M0 cancer of the right tonsil.  An additional May 2007 VA treatment record demonstrates the Veteran had a diagnosis of head and neck cancer and that he was provided with VA-funded hospice care.

In his June 2007 notice of disagreement, the Veteran asserted service connection for his throat cancer was warranted on a presumptive basis due to exposure to Agent Orange as his cancer was in the area of the larynx and trachea.

A February 2008 VA hospice care record demonstrates a diagnosis of malignant neoplasms of the head, face, and neck.  The May 2008 certificate of death reported the immediate cause of death as head and neck carcinoma.  No other underlying or contributory causes of death were listed; however, a notation by the certifying physician indicated the Veteran was not seen by the physician, and as a result, the diagnosis was obtained from records provided by the Veteran's hospice care.

In a July 2008 written statement, the Appellant reported that her spouse had died from laryngeal tonsillar cancer, which she asserted was due to his exposure to Agent Orange while stationed in the Republic of Vietnam.  In December 2008, the Appellant's sister submitted a written statement claiming the Veteran had died "of every upper body cancer possible," to include cancer of the throat, tonsils, and jaw.  She asserted that the Veteran was saturated with Agent Orange in the jungles of Vietnam during his tour.    

VA regulations provide that if a veteran was exposed to an herbicidal agent during active military service, presumptive service connection is warranted for the following disorders: ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease, coronary spasm, and coronary bypass surgery, and stable, unstable and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus, also known as adult-onset diabetes; Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers, cancer of the lung, bronchus, larynx, or trachea; and soft-tissue sarcoma, other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia; abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis; chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; acute leukemia amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999).

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicidal agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  In order for presumptive service connection to be granted, the evidence must demonstrate that the Veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the presumptive period.  There is no affirmative evidence of record demonstrating that the Veteran was not exposed to an herbicidal agent during his service in the Republic of Vietnam and, thus, in-service exposure to an herbicidal agent is presumed.  38 U.S.C.A. § 1116(f).

Although the Veteran is presumed to have been exposed to an herbicidal agent, the medical evidence of record does not support presumptive service connection for the cause of the Veteran's death, as squamous cell carcinoma of the right tonsil is not a condition subject to presumptive service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  In this respect, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See "Diseases Not Associated With Exposure to Certain Herbicide Agents," 68 Fed. Reg. 27,630 -41 (May 20, 2003).  The Board observes that this is not a random list, but is compiled on the basis of scientific and medical studies that tend to show an association between the disease and herbicide exposure.  New diseases can and have been added to this list based on such studies, and the most recent additions were in 2010.  However, neither squamous cell carcinomas nor any other cancers of the tonsil have been added.  

In fact, the Secretary, based on findings by the National Academy of Sciences (NAS), recently determined that there remains no positive association between herbicide exposure and tonsil cancer.  In a Notice published in the Federal Register in June 2010, the Secretary stated in pertinent part that: 

...there is a paucity of findings specifically related to tonsil cancer, because of the extreme rarity of this type of cancer and its occurrence in an anatomic region whose cancers are grouped idiosyncratically...On the basis of its evaluation of the evidence reviewed in Update 2006 and previous reports, NAS concluded that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and tonsil cancer.  See 75 Fed. Reg. 32,540, 32,543 (June 8, 2010). 

As such, the Secretary has determined that there is not an association between exposure to herbicide agents and tonsil cancer.  However, the Secretary has issued findings which allow presumptions of service connection for cancer of the larynx and the portions of the respiratory system at and below the level of the larynx, to include the lungs, bronchi, larynx, and esophagus.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  These findings were among those more recently compiled and republished in the Federal Register in December 2010.  In this case, although the May 2008 certificate of death lists head and neck carcinoma as the cause of death, the medical evidence of record does not demonstrate a diagnosis of cancer at or below the level of the larynx.  Rather, the VA physician noted that the initial cancer was confined to the tonsillar fossa and did not involve the soft palate, base of tongue, or nasopharynx.  Furthermore, neck and chest computed tomography scans showed no regional or distant disease.  Accordingly, service connection is not warranted on a presumptive basis as the principal or contributory cause of death is not one of the conditions for which the Secretary has specifically determined that a presumption of service connection is warranted.  

This does not, however, preclude the Appellant from establishing entitlement to service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  These provisions are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Consequently, the determinative issue is whether the cause of death is attributable to the Veteran's active military service, including his presumed exposure to an herbicidal agent while in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

After thorough consideration of the medical evidence of record, the Board concludes that service connection for the cause of the Veteran's death on a direct basis is not warranted.  First, the Board observes that service connection was not in effect for any disability at the time of the Veteran's death.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Second, the probative evidence of record does not demonstrate that the underlying cause of the Veteran's death was incurred in or caused by his active military service, to include exposure to an herbicidal agent.  In this case, the Veteran's service treatment records do not show any relevant complaints of, treatment for, or diagnosis of squamous cell carcinoma of the right tonsil.  In fact, there is no evidence of the Veteran having incurred tonsillar cancer prior to 2006, which is over 35 years after the Veteran's discharge from active military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Additionally, the Appellant does not assert that the Veteran's squamous cell carcinoma had its onset in active military service; rather, she contends that the Veteran's cancer was the result of his exposure to Agent Orange.  Furthermore, there is no competent medical opinion that relates the Veteran's squamous cell carcinoma of the right tonsil to herbicide exposure during active military service or to any other aspect of active military service.  

The Board acknowledges the Appellant's argument that the Veteran's squamous cell carcinoma was due to in-service exposure to Agent Orange.  While the Appellant's statements are competent evidence of what she observed, her statements are not competent evidence for medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay testimony is competent to establish pain or symptoms, but not to establish a medical opinion).  It is well established that a layperson without medical training, such as the Appellant, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of squamous cell carcinoma is not a simple question that can be determined based on mere personal observation by a lay person, the Appellant's assertions are not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The question of whether the Veteran's in-service exposure to an herbicidal agent caused his squamous cell carcinoma does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Appellant is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of the Veteran's squamous cell carcinoma.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, as there is no competent evidence establishing that the Veteran's squamous cell carcinoma was incurred in or caused by active military service, service connection for the cause of the Veteran's death on a direct basis is not warranted.  Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


